Citation Nr: 0724185	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  92-12 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for a right shoulder disability.

(The issue of entitlement to service connection for a lumbar 
spine disorder is the subject of a separate decision). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from July 1980 to October 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) St. 
Petersburg, Florida, which granted service connection for a 
right shoulder disorder and an initial 10 percent disability 
rating effective from October 5, 1990, the day after the 
appellant separated from service.  This matter was before the 
Board previously August 1993, November 1994, and January 
1996.  Each time it was remanded for additional development.  

During the pendency of the appeal the veteran was awarded a 
staged increased evaluation for his service-connected right 
shoulder disability, from 10 to 20 percent disabling, 
effective from June 7, 1997, by a May 1998 rating decision.  

The matter was again returned to the Board, which in an 
August 2004 decision under this docket number, separated the 
staged issues to be characterized from a period both before 
and after June 7, 1997.  The Board then granted an increased 
rating from 10 percent to 20 percent for the initial 
disability rating for the veteran's service-connected right 
shoulder disability for a period prior to June 7, 1997, and 
remanded the issue of entitlement to a rating higher than 20 
percent from June 7, 1997.  The veteran appealed this matter 
to the United States Court of Appeals for Veterans Claims 
(Court), which in August 2005, vacated the Board's decision 
to the extent that it denied a rating higher than 20 percent 
prior to June 7, 1997 and remanded the matter to the Board 
for compliance with an August 2005 joint motion to remand.

Following the August 2005 Court Order, the Board in May 2006 
remanded the issue of entitlement to a rating in excess of 20 
percent prior to June 7, 1997 for the right shoulder disorder 
in order to comply with due process and evidentiary 
development required by the Court.  

The matter currently on appeal has been returned to the Board 
for further appellate consideration.  The Board has 
recharacterized the staged increased rating for the right 
shoulder issue to be a single issue, as the assigned rating 
is now unchanged throughout the entire appellate period and 
as all pertinent development has been completed.


FINDING OF FACT

From initial entitlement, the veteran's right shoulder 
disability shows no evidence of frequent episodes and 
guarding of the arm movements of the major arm; nor of 
malunion of the humerus with marked deformity; nor of any 
ankylosis, nor of a fibrous union of the humerus.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
disabling for a right shoulder disorder have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5010, 5003, 5201, 
5202, 5203 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for service 
connection for the right shoulder disorder was received in 
October 1990.  After granting service connection for right 
shoulder in February 1991, the RO provided initial notice of 
the provisions of the duty to assist as pertaining to 
entitlement to an increased initial rating for the right 
shoulder in a March 2004 VA letter.  This letter which 
included notice of the requirements for an increased rating, 
of the reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claims.  The duty to assist 
letter and another duty to assist letter issued in August 
2006 regarding the right shoulder disorder, specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records.  The veteran 
was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA, Social Security and private records 
were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and after this matter was 
remanded for additional development including VA examinations 
of the claimed conditions the most recent orthopedic and 
neurological examination reports of October 2004 provides a 
current assessment of the veteran's condition based on 
examination of the veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet App. 
473 (2006) which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
the type of evidence necessary to establish an earlier 
effective date in the August 2006 letter.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Increased Initial Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the appellant's claim is to 
be considered.  In the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(2006). 

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2006).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2006).  It is 
the intention of the VA Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2006).

The veteran's service medical records show that, at a May 
1980 enlistment examination, it was noted that he was right-
handed.  He was repeatedly treated throughout service for 
right shoulder problems and in June 1990 was described as 
having right shoulder subacromial bursitis.  In October 1990 
he filed his claim for service connection for his right 
shoulder disorder which was granted by the RO in February 
1991.  

At a January 1991 VA examination, the veteran reported having 
injured his right shoulder during basic training in service 
and having been treated with a sling and physical therapy.  
During the remaining 10 years of his military career, he had 
no duty restrictions because of his right shoulder.  He 
complained of intermittent pain in the right shoulder and an 
inability to use his right arm above shoulder level.  
Examination of the right shoulder revealed no erythema, 
swelling, tenderness, or loss of muscle strength.  Abduction 
of the right shoulder was limited to 120 degrees and forward 
elevation to 160 degrees.  Backward elevation was achieved to 
45 degrees, and adduction to 30 degrees.  Internal and 
external rotation were each limited to 60 degrees.  The 
examiner opined that the veteran was not exerting maximum 
effort in carrying out the range of motion maneuvers.  When 
putting on his shirt, the veteran had no difficulty in 
abducting his arm to 160 degrees.  The examiner diagnosed 
history of injury to the right shoulder with present element 
of malingering.  X-ray examination of the veteran's right 
shoulder showed an irregular linear density along the base of 
the greater tuberosity down toward the inferior aspect of the 
proximal shaft of the humerus.  The radiologist opined that 
it could possibly be the residual of previous trauma.

On April 18, 1991, the veteran was treated as a VA outpatient 
for complaints of pain in his right shoulder.  He was unable 
to hyperextend his shoulder or raise his arm.  The examiner 
diagnosed tendonitis with limited motion.  Motrin and 
physical therapy were prescribed.

On April 23, 1991, the veteran was treated as a VA outpatient 
for physical therapy to his right shoulder.  The veteran 
complained of acute pain and limited right shoulder movement.  
The veteran was able to flex his right shoulder to 80 
degrees, abduct it to 80 degrees, rotate it externally to 60 
degrees, rotate it internally to 70 degrees, and extend it to 
50 degrees.  The veteran's handgrip was normal. There was 
tenderness to palpation in the whole shoulder area.

On May 3, 1991, the veteran was treated as a VA outpatient 
for physical therapy for his right shoulder.  He continued to 
complain of right shoulder pain, but the physical therapy had 
improved the veteran's range of motion.  The veteran was able 
to flex his right shoulder to 100 degrees, abduct it to 90 
degrees, rotate it externally to 80 degrees, and rotate it 
internally to 85 degrees.  There was tenderness in the right 
shoulder area.

On May 15, 1991, the veteran was treated as a VA outpatient 
for physical therapy for his right shoulder.  The veteran 
reported that the use of the transcutaneous electrical nerve 
stimulation (TENS) unit gave him greater use of and less pain 
in his right shoulder.  The veteran was able to flex his 
right shoulder to 130 degrees, abduct it to 110 degrees, 
rotate it externally to 85 degrees, rotate it internally to 
85 degrees, and extend it to 50 degrees.

On May 29, 1991, the veteran was treated as a VA outpatient 
for physical therapy for right shoulder tendonitis.  He 
stated that he felt better with the use of the TENS unit, 
that he did not need medication for pain, and that he could 
perform the exercises on his right shoulder.  The veteran was 
provided with a TENS unit for use at home.

At a July 25, 1991 RO hearing, the veteran testified that he 
treated his right shoulder pain with a TENS unit.  He had 
been treated with physical therapy three times per week and 
pain medication until approximately two months previously 
when the TENS unit had been prescribed.  He had continued to 
take pain medication approximately two to five times per day.  
Pain and limitation of motion were intermittent.  The veteran 
was unable to identify a pattern or trigger for the episodes.  
He was unable to raise his arm above his head.  He reported 
feeling a slipping movement in his shoulder.  He felt that 
the strength in his right arm had diminished.

At a September 1993 VA examination, the veteran reported that 
he had injured his right shoulder in service during boot 
camp.  He complained of constant pain in his right shoulder.  
He had worn a TENS unit since approximately 18 months 
previously.  On examination, the veteran overreacted to the 
slightest pressure applied over the entire right shoulder.  
There was no swelling, erythema, or crepitation present.  
Abduction of the shoulder was limited to 66 degrees.  Forward 
elevation was limited to 67 degrees.  The veteran had 
backward elevation to 23 degrees.  Adduction was limited to 
zero degrees.  Internal rotation was limited to 45 degrees.  
External rotation was limited to 10 degrees.  The examiner 
opined that the veteran was not exerting maximum effort in 
carrying out the maneuvers.  There was no evidence of muscle 
weakness or atrophy in either the shoulder girdle or arm. 
There were no neurological deficits in the upper extremities.  
X-ray examination of the right shoulder revealed cortical 
sclerosis over the greater tuberosity, which could represent 
tendonitis.  No other significant bone or joint abnormality 
was noted.  The examiner diagnosed chronic tendonitis of the 
right shoulder with strong psychological overlay.

In a May 6, 1994 letter to the physician who had conducted 
the VA examinations of the veteran in January 1991 and 
September 1993, the chief of staff of a VA hospital, informed 
the physician that his contract had been dismissed because of 
credible and repeated allegations that he had provided 
inadequate, incomplete, or purely cursory physical 
examinations of veterans under going compensation and pension 
examinations.

In a May 1994 statement the veteran requested a new VA 
examination because the previous VA examinations had been 
purely cursory.

In November 1994 the veteran was treated as a VA outpatient 
for pain in his right shoulder.  The pain had been 
intermittent since 1980.  He treated the pain with ibuprofen.  
Pain in his right shoulder was worse on elevation.

At an April 1995 VA examination, the veteran reported that he 
had separated his right shoulder in basic training.  During 
his subsequent years of service, the veteran reported that he 
had worn an arm sling approximately five times for episodes 
of right arm pain.  Since service, he had been treated at VA 
facilities for right shoulder pain.  A TENS unit had been 
prescribed.  He complained of aching discomfort in his right 
shoulder aggravated at the extremes of motion.  Examination 
of the right shoulder revealed tenderness to palpation at 
almost any point above the shoulder but greater in the 
anterior aspect of the shoulder than at any other point.  The 
musculature of the right shoulder girdle was symmetrical with 
the left.  Passive range of motion of the right shoulder was 
not impeded, but the veteran complained of marked discomfort 
with any active motion of the shoulder beyond a few degrees 
from neutral in any direction.  The examiner diagnosed right 
shoulder pain of obscure etiology.

In September 1995 the veteran was treated as a VA outpatient 
for right shoulder pain.  The veteran was tender over the 
right anterior humeral area.

In January 1996 the veteran was treated as a VA outpatient 
for right shoulder pain of unknown etiology.

In April 1996 the veteran was treated as a VA outpatient for 
complaints of right shoulder bursitis.  The veteran's right 
shoulder was tender to palpation and to movement.  There was 
no edema.  The veteran was able to flex his right shoulder 
forward to 180 degrees and abduct it to 135 degrees with pain 
on each motion.  He was able to rotate his shoulder 
externally to 90 degrees and rotate it internally to 65 
degrees.  The range of motion of the right shoulder was very 
guarded.  The veteran treated his right shoulder pain with 
Motrin with good relief.

At a June 7, 1997 VA joints examination, the veteran reported 
having separated his right shoulder during basic training in 
service.  He had been treated with a sling.  He wore the 
sling on approximately five other occasions during his 
military service.  He re-injured his shoulder during service 
when he had slipped on ice.  Since approximately 1988 he had 
had pain in his right shoulder, mostly in the front around 
the subacromial region as well as posteriorly in the soft 
spot area.  He felt that he was unable to work due to his 
right shoulder.  He was unable to perform overhead activity 
such as lifting or grabbing.  He was able to throw items 
short distances but was unable to fully wind up.  Throwing 
activities caused pain in the shoulder.  He had decreased 
strength in his right upper extremity.  He had been given a 
TENS unit, which he had used for approximately four years.  
The TENS unit provided some relief from episodes of severe 
pain.  

On examination, the veteran had limited active and passive 
ranges of motion that were symmetric.  He had flexion from 
zero degrees to 100 degrees and abduction from zero degrees 
to 95 degrees.  He offered resistance on attempted motion 
beyond those points.  Internal rotation was to 85 degrees.  
External rotation was to 40 degrees.  The veteran had an 
extreme amount of tenderness on palpation in the subacromial 
region anteriorly as well as over the distal clavicle.  He 
also had posterior tenderness in the soft spot region.  He 
tended to guard significantly, some of which seemed to be 
nonorganic.  He had pain and weakness on forcing his 
abduction compared to the left side.  He had a positive 
impingement test but would not permit the examiner to fully 
abduct and externally rotate the shoulder in order to get a 
good apprehension test because of pain on motion.  There was 
no instability of the right shoulder.  Push-pull test was 
also negative.  Adduction across the veteran's body did offer 
pain at the acromioclavicular joint.  X-ray examination of 
the right shoulder revealed findings consistent with a grade-
2 acromioclavicular sprain and concurrent moderate 
acromioclavicular arthritis.  The veteran also had a slight 
downsloping acromion consistent with impingement.  There was 
a calcification at the insertion of the rotator cuff over the 
greater tuberosity region consistent with possible early 
avulsion and calcification.  

The examiner diagnosed probable impingement with 
acromioclavicular arthritis and downsloping acromion of the 
right shoulder, impingement with bursitis.  The examiner also 
diagnosed possible early insertional rotator cuff avulsion 
with subsequent repair, with weakness in the right shoulder.  
The examiner noted that the veteran had subjective complaints 
with seemingly objective findings.  It was difficult to 
ascertain true versus nonorganic findings, but the findings 
were consistent throughout the examination.  The examiner 
stated that the veteran had significant functional 
disability.  The examiner stated that the veteran's symptoms 
were consistent with injury to his shoulder during boot camp.

VA records from 2001 through 2003 primarily deal with other 
problems.  However, he was repeatedly shown to have a 
diagnosis of right shoulder tendonitis/bursitis, with 
questionable rotator cuff in VA records between 2001 and 
2003.  

VA treatment records from 2004 through 2005 revealed that the 
veteran was seen in July 2004 for right shoulder pain, with 
objective findings of the right shoulder tender to palpation 
anteriorly over the long head of the biceps tendon and 
laterally over the deltoid, with crepitus noted with passive 
range of motion of the shoulder.  Active range of motion 
revealed forward flexion of 120 degrees, abduction of 100 
degrees, external rotation of 45 degrees and internal 
rotation of "hip pocket."  He had positive impingement, 
O'Briens and negative drop arm test although there was 
weakness of abduction against resistance.  He had a negative 
Rockwood test.  The impression was right shoulder subacromial 
bursitis.  In December 2004 he was seen for multiple 
complaints including right shoulder tendonitis/bursitis.  In 
March 2005 he was seen for right shoulder subacromial 
bursitis.  He was not interested in injections or surgery.  
Objectively the findings again revealed him to be tender to 
palpation anteriorly over the long head of the biceps tendon 
and laterally over the deltoid, with crepitus noted with 
passive range of motion of the shoulder.  Active range of 
motion revealed forward flexion and abduction of 160 degrees, 
external rotation of 45 degrees and internal rotation of "L-
3."  Testing again revealed positive impingement, O'Briens 
and negative drop arm test although there was weakness of 
abduction against resistance.  He had a negative Rockwood 
test but positive Crossbody test.  The impression was right 
shoulder subacromial bursitis and AC joint arthritis of the 
right shoulder.

A June 2004 VA foot examination also included examination of 
the right shoulder.  The veteran complained of continued 
right shoulder pain which was very severe.  He was unable to 
do activities that involved elevation of the right shoulder.  
He was right handed and felt this shoulder problem affected 
him greatly.  He had previous injections to the right 
shoulder without relief and denied past surgeries on the 
shoulder.  Physical examination revealed the veteran was 
unable to demonstrate significant elevation of the right 
shoulder when asked.  He did demonstrate active motor 
function when the examiner moves his shoulder.  He did fire 
all his muscles about his shoulder and demonstrated some 
active abduction and forward flexion.  Passive abduction was 
about 140 degrees and forward flexion was 170 degrees.  He 
described pain in the anterior aspect of the shoulder.  
External rotation was measured at 40 degrees with the elbow 
at his side and 80 to 90 degrees of internal rotation.  There 
was no crepitus at the range of motion.  There was no warmth 
or redness in the shoulder.  X-ray of the right shoulder 
showed degenerative changes in the right AC joint with 
inferior spurring.  There was no evidence of glenohumeral 
joint pathology and no evidence of calcific tendonitis seen.  
There was also no dislocation identified.  The assessment was 
right shoulder chronic pain likely due to chronic tendonitis 
and bursitis.  

The veteran underwent a VA orthopedic examination in October 
2004, which included examination of the right shoulder.  His 
current complaints were that the right shoulder "just 
hurts."  He did not give information about what position it 
hurts in.  He had a past history of physical therapy for the 
right shoulder but had none now.  He had one injection in the 
shoulder which did not help.  He denied having any surgery on 
the shoulder or subsequent injuries to it.  

On physical examination, he was very sensitive to any 
superficial tenderness around the shoulder.  He guarded and 
was very uncooperative with any passive range of motion of 
the right shoulder.  The examiner was able to achieve 180 
degrees of abduction and forward flexion after much prompting 
of the veteran to relax.  However the veteran only actively 
abducted to 45 degrees forward flexion and abduction.  He had 
moderate sensitivity to palpation over the acromioclavicular 
joint as well as just over the skin itself over the entire 
shoulder region.  He was uncooperative to the motor 
examination of the right shoulder as he had virtually 3/5 
strength to internal rotation, internal rotation and 
abduction of the shoulder, despite being able to lift his 
cane and open the door without difficulty.  He was 
neurovascularly intact in both upper extremities with normal 
deep tendon reflexes and bilateral biceps as brachioradials 
reflexes bilaterally.  He had a positive Hawkins impingement 
sign.  X-ray of the right shoulder was virtually normal.  The 
assessment was that regarding the right shoulder, he had very 
limited if any objective findings in the right shoulder.  He 
was deemed very uncooperative with the examiner.  

The examiner noted that previously, a Dr. F. W., in his 1998 
note had felt that the veteran had chronic tendonitis of the 
right shoulder with a strong psychological overlay.  When a 
patient has such a profound superficial tenderness to 
palpation over the joint, it is less likely that the 
individual, such as the veteran has objective findings of the 
joint itself.  X-rays and for the most part, examination of 
the right shoulder were normal, despite his uncooperative 
motor testing and overall physical examination of the right 
shoulder.  The examiner felt that it was less likely than not 
that there had been any deep progression of his right 
shoulder pathology and that the severity of the right 
shoulder was limited, with limited, if any, functional 
disability of the right shoulder at all to be found on 
objective examination.  Unfortunately any objective findings 
may possibly be related to the veteran's uncooperative nature 
with this examination, but again the examiner could not find 
any objective, positive findings of limiting shoulder 
pathology at this point.   

Social Security records were obtained in July 2006.  These 
records included some duplicates of earlier VA records from 
between 1997 and 2002, as well as additional VA and private 
records and examinations conducted specifically to address 
his disability claim for Social Security purposes.  
Duplicates of the VA treatment and physical therapy records 
from April through May 1991 for right shoulder problems were 
included.  Among these records was an August 1991 disability 
report that included bursitis of his right shoulder and 
complaints that he cannot use his right arm for hardly 
anything because of constant pain.  

A November 1991 Social Security examination that noted the 
veteran to be using a TENS unit for his right shoulder.  His 
range of motion had 100 degrees flexion, 120 degrees 
abduction, 45 degrees extension, 25 degrees internal and 
external rotation.  He was diagnosed with old injury to the 
right shoulder with limited motion.  A June 1995 disability 
examination noted complaints of right shoulder pain with 
tendonitis.  He had cortisone shots without benefit and his 
range of motion was restricted in the right shoulder.  He had 
90 degrees forward elevation and abduction, 10 degrees 
backwards extension, 20 degrees adduction and internal 
rotation and 45 degrees external rotation.  The diagnosis was 
shoulder pain which should be aggressively treated.  X-rays 
were recommended although the examiner could find no evidence 
of muscle atrophy in the surrounding muscles.  

The Social Security records also contained VA records 
including X-rays from January 1996 showing a normal right 
shoulder, with bone scans from the same month showing 
findings consistent with a mild arthritic process, not 
apparent on X-ray.  A June 1997 VA X-ray showed an impression 
of radiographic evidence of posttraumatic or post 
inflammatory disease involving the rotator cuff and early to 
mild osteoarthritic changes involving the visualized right 
acromioclavicular (AC) joint.  A December 1998 disability 
questionnaire revealed complaints of right shoulder pain 
described as really sharp.  The veteran claimed that anytime 
he moved his shoulder about 2 to 3 inches in any direction, 
or lifted anything that pulls on his shoulder, his pain was 
really strong.  An August 2001 X-ray of the right shoulder 
revealed an impression of mild degenerative changes which 
have minimally progressed since 1997.  VA records from 2001 
to 2002 deal with other medical problems besides the right 
shoulder.  

The veteran's right shoulder disability is currently 
evaluated under Diagnostic Codes 5202 and 5203 for impairment 
of the humerus and nonunion of the clavicle and scapula of 
the major arm.  The Board will also consider other applicable 
Codes regarding the major arm.  There is also evidence of 
arthritis shown, thus that Diagnostic Code is also for 
consideration.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the 
absence of limitation of motion, rate as below: 20 percent 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations; and 10 percent with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) under Diagnostic Code 5003 
states that the 20 percent and 10 percent ratings based on X- 
ray findings, above, will not be combined with ratings based 
on limitation of motion.

Under Diagnostic Code 5201, limitation of motion of the arm 
at shoulder level warrants a 20 percent evaluation.  
Limitation of motion of the major arm midway between the side 
and the shoulder warrants a 30 percent evaluation.  A 40 
percent evaluation requires limitation of the major arm to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2006).

Other pertinent Diagnostic Codes in evaluating the veteran's 
claim are as follows. Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5202, (impairment of the humerus), a 20 percent 
evaluation is warranted for recurrent dislocations at the 
scapulohumeral joint of the major arm, with infrequent 
episodes and guarding of movement only at the shoulder level; 
or for malunion of the humerus with moderate deformity.  A 30 
percent rating is warranted for recurrent dislocations at the 
scapulohumeral joint of the major arm, with frequent episodes 
and guarding of the arm movements of the major arm; or for 
malunion of the humerus with marked deformity of the major 
arm.  A 50 percent evaluation is warranted for a fibrous 
union of the humerus.  Nonunion of the humerus warrants a 60 
percent evaluation for the major arm.  A loss of the humerus 
head warrants a 80 percent evaluation for the major arm.

Under 38 U.S.C.A. § 4.71a, Diagnostic Code 5203, a 10 percent 
evaluation is warranted for nonunion of the clavicle or 
scapula, without loose movement or malunion of the clavicle 
or scapula.  A maximum 20 percent evaluation is warranted for 
dislocation of the clavicle or scapula or nonunion of the 
clavicle or scapula, with loose movement.  These evaluations 
are the same for either the major or minor arm.

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 20 percent rating both from initial entitlement prior to 
and as of June 7, 1997.  There is no objective evidence that 
the right shoulder is limited midway between the side and 
shoulder as shown in the reports from the January 1991, 
September 1993, April 1995, June 1997, June 2004 and October 
2004 VA examinations.  Repeatedly throughout the pendency of 
this appeal, he was found to be most likely exaggerating his 
symptoms and limitations of motions, with excessive guarding, 
failing to exert best effort or overreacting shown in the 
examinations from January 1991 September 1993, and in 
particular October 2004.  The examiner in October 2004 went 
on to say that basically all objective findings were 
compromised by the excessive exaggeration of symptoms 
displayed by the veteran.  There is also no evidence of 
frequent recurrent dislocations with frequent guarding of the 
arm movements or a malunion of the humerus with the marked 
deformity of the major arm.  At no point do the records and 
examination reports dating from 1991 to 2004 reveal such 
manifestations.  Likewise, there is also no evidence 
whatsoever of any ankylosis, nor of a fibrous union of the 
humerus.

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2006).  In this case, the Rating Schedule is 
not inadequate for evaluating the veteran's right shoulder 
disability.  In addition, it has not been shown that the 
right shoulder disability has required frequent periods of 
hospitalization or has produced marked interference with the 
veteran's employment.  He is noted to be in receipt of 
individual unemployability secondary to service-connected 
disabilities, of which the right shoulder is among other 
disabilities.  For these reasons, an extraschedular rating is 
not warranted.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for a disability 
rating in excess of 20 percent for his service-connected 
right shoulder disorder, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App.49, 55 (1990). 


ORDER

An initial rating in excess of 20 percent is denied for a 
right shoulder disorder.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


